August 28, 2009

Mr. Anthony P. Brown
McLeod Alexander Powel & Apffel
P.O. Box 629
Galveston, TX 77553
Mr. John Ben Blanchard
Sprouse Shrader Smith, P.C.
P. O. Box 15008
Amarillo, TX 79105-5008

RE:   Case Number:  07-0010
      Court of Appeals Number:  01-05-00496-CV
      Trial Court Number:  04CV0796

Style:      GALVESTON CENTRAL APPRAISAL DISTRICT
      v.
      TRQ CAPTAIN'S LANDING, L.P. AND AMERICAN HOUSING FOUNDATION

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above- referenced case.  The Motion for Withdrawal of  Attorney  will
be granted, on the condition that the withdrawing attorneys furnish to  this
Court the name of and pertinent information for substitute counsel  for  the
clients, and, if there is no substitute counsel, the name of  the  pertinent
information  for  counsel  representing  American  Housing   Foundation   in
bankruptcy proceedings.
      Until then, Christopher Jensen and Andrew  Little  of  Spouse  Shrader
Smith will remain counsel of record.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Jessica Hamby, Deputy Clerk

Enclosure
|cc:|Ms. Latonia Renee Wilson|
|   |                        |
|   |Ms. M. Karinne          |
|   |McCullough              |
|   |Mr. Michael W. Eaton    |
|   |American Housing        |
|   |Foundation              |
|   |TRQ Captain's Landing,  |
|   |L.P.                    |